Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/18/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) “receiving … an audible user query; identifying … syntactic aspects of the audible user query; determining … an answer responsive to the audible user query; and providing … the answer”. Such language can be performed by a human mentally and using human voice. This judicial exception is not integrated into a practical application because the claimed language is merely directed to the abstract idea without limitations integrating the abstract idea into practical application. The claimed language further recites “an audio input device”, “a processor” and “an output device” performing the respective recited claimed language. Such limitations merely recite a generic computer or generic components implementing the abstract idea, hence does not indicate language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
Claims 2-10 recites language that merely adds to the abstract idea, but fails to include language integrating the abstract idea into practical application and/or amounting to significantly more than the judicial exception. Regarding claim 5, the recited language of such claim is can be performed by a human with pen and paper, hence merely adds to the abstract idea, but fails to integrate the abstract idea into practical application and/or amount to significantly more than the judicial exception. For these reasons, claims 2-10 are ineligible.
Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) “receive … an audible user query; identify … syntactic aspects of the audible user query; determine … an answer responsive to the audible user query; and provide … the answer”. Such language can be performed by a human mentally and using human voice. This judicial exception is not integrated into a practical application because the claimed language is merely directed to the abstract idea without limitations integrating the abstract idea into practical application. The claimed language further recites “an audio input device”, “a processor”, “a memory device that stores instructions executable by the processor to:” and “an output device” performing the respective 
Claims 12-19 recites language that merely adds to the abstract idea, but fails to include language integrating the abstract idea into practical application and/or amounting to significantly more than the judicial exception. Regarding claim 15, the recited language of such claim is can be performed by a human with pen and paper, hence merely adds to the abstract idea, but fails to integrate the abstract idea into practical application and/or amount to significantly more than the judicial exception. For these reasons, claims 2-10 are ineligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) “receive … an audible user query; identify … syntactic aspects of the audible user query; determine … an answer responsive to the audible user query; and provide … the answer”. Such language can be performed by a human mentally and using 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,6-12,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US Publication No.: 20210117456) in view of Aravamudan et al (US Patent No.: 10121493).
	Claim 1, Katz et al discloses
	receiving, at an audio input device (Fig. 7, label input device, paragraph 61 discloses the input device includes a microphone.) associated with an information handling device (Fig. 7, label 700), an user query (Fig. 1, label 110,112);
	identifying, using a processor, syntactic aspects of the user query (Fig. 1, label 120,126. Paragraph 28 discloses “question grammar analysis 210 identifies relevant grammatical properties of the question’s focus under one or more morphology categories. In one example, grammatical properties under one or more morphology categories may analyze the structure of words and parts of words and may also look at parts of speech, intonation, and stress, including the ways that context can change a word’s pronunciation and meaning.”);
	determining, based at least in part on the syntactic aspects and regardless of whether a trained answer to the user query is available, an answer responsive to the user query (Paragraph 31 discloses “Next, answer grammatical property analyzer 220 of answer grammatical controller 128, analyzes search passages and answers 128 to determine the grammatical properties of each answer, analyzes whether the grammatical properties of each answer match the grammatical properties of the question, and assigns a score to each answer to rank the answer based on a percentage 
	providing, using an output device associated with the information handling device, the answer (Fig. 2, label 260, Fig. 8, label 816, Fig. 7, label 720, paragraph 60,61 discloses the output device associated the information handling device, Fig. 2, label 120.).
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or 
Claims 2,12, Katz et al discloses the answer comprises one or more words utilized in the user query. (paragraph 41 discloses an answer to the question 302,310 (input user question in two different languages) includes “[person A]” in the response as well as the question, user input.)
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 6, Katz et al discloses the identifying the syntactic aspects comprise identifying a part of speech associated with each word in the user query (Paragraph 28 discloses “question grammar analyzer 210 identifies relevant grammatical properties of the questions focus under one or more morphology categories. IN one example grammatical analyze the structure of words and parts of words and may also look at parts of speech, intonation, and stress, including the ways that context can change a word’s pronunciation and meaning.” Such is performed the user’s input question and 
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 7, Katz et al discloses the determining comprises predicting at least one word utilized in the answer based on the identified part of speech for each word in the user query (Paragraph 31 discloses the search for answers is based on the grammatical properties of the answer and the grammatical properties of the question, wherein the grammatical properties is determined using one or more morphological categories such as parts of speech as described in paragraphs 28-30.).
Claim 8, Katz et al discloses identifying a list of potential answers based on the part of speech associated with each word in the user query (paragraph 31 discloses answer grammatical property analyzer analyzes search passages and answers to determine answers that match the grammatical properties of the query. A feature scorer “ranks an answer from search passages and answers 128 higher if there is a match between a selection of particular types or percentage of types of grammatical properties 
determining, using a ranking technique, the answer from the potential answers (Paragraph 32 discloses ranking technique to sort the scored answers and selects the top scoring answers as the answer from the potential answers or scored answers.). 
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 9, Katz et al discloses identifying, based on the identified part of speech associated with each word, a class associated with the user query (Paragraph 29 “question grammar analyzer 210 identifies relevant grammatical properties for question grammatical properties 212 under an inflectional morphology category including  but not limited to, identifying tense, mood, person … and class. In one example, “tense” identifies a grammatical property of a verb inflected based on when an action occurred, “mood” identifies a grammatical property of a verb inflected to indicate whether a verb 
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 10, Katz et al discloses the determining comprises determining words utilized in the answer based at least in part on the identified class (paragraph 31 discloses matching grammatical properties of the answer and grammatical properties of the question, wherein the grammatical properties includes the class associated with the question by analyzing the words of the question via part of speech and categorizing such words in the classes. (paragraphs 28-30)).
Claim 11, Katz et al discloses 
an audio input device (Fig. 7, 724, paragraph 61);
an output device (Fig. 7, 720);
a processor (Fig. 7, 712, Fig. 2, 120);

receive a user query (Fig. 2, 110,112, Fig. 8, 802);
identify syntactic aspects of the user query (Fig. 1, label 120,126. Paragraph 28 discloses “question grammar analysis 210 identifies relevant grammatical properties of the question’s focus under one or more morphology categories. In one example, grammatical properties under one or more morphology categories may analyze the structure of words and parts of words and may also look at parts of speech, intonation, and stress, including the ways that context can change a word’s pronunciation and meaning.”);
determine, based at least in part on the syntactic aspects and regardless of whether a trained answer to the user query is available, an answer responsive to the user query (Paragraph 31 discloses “Next, answer grammatical property analyzer 220 of answer grammatical controller 128, analyzes search passages and answers 128 to determine the grammatical properties of each answer, analyzes whether the grammatical properties of each answer match the grammatical properties of the question, and assigns a score to each answer to rank the answer based on a percentage of grammatical properties of the answer that match the grammatical properties of focus of the question.” Paragraph 32 discloses “Thereafter, a property ranker 230 of answer grammatical controller 126 sorts scored answers 222 to assess a selection of top scoring answers and designates the selection of top scoring answers as ranked 232.” Paragraph 38 discloses the answer selector 260 outputs the selected answers, wherein such answers are top scoring answers processed by the property ranker (paragraph 32). Such selected answers are related to the ranked answers that are most grammatically 
provide the answer (Fig. 2, label 260, Fig. 8, label 816, Fig. 7, label 720, paragraph 60,61 discloses the output device associated the information handling device, Fig. 2, label 120.).
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 16, Katz et al discloses the instructions executable by the processor to identify the syntactic aspects comprise instructions executable by the processor (Fig. 7, 750,714,712) to identify a part of speech associated with each word in the user query (Paragraph 28 discloses “question grammar analyzer 210 identifies relevant grammatical properties of the questions focus under one or more morphology categories. IN one example grammatical analyze the structure of words and parts of words and may also look at parts of speech, intonation, and stress, including the ways 
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 17, Katz et al discloses the instructions executable by the processor (Fig. 7, 750,714,712) to determine comprise predicting at least one word utilized in the answer based on the identified part of speech for each word in the user query (Paragraph 31 discloses the search for answers is based on the grammatical properties of the answer and the grammatical properties of the question, wherein the grammatical properties is determined using one or more morphological categories such as parts of speech as described in paragraphs 28-30.).
Claim 18, Katz et al discloses the instructions executable by the processor (Fig. 7, 750,714,712) to determine the answer comprise instructions ec identifying a list of potential answers based on the part of speech associated with each word in the user 
determining, using a ranking technique, the answer from the potential answers (Paragraph 32 discloses ranking technique to sort the scored answers and selects the top scoring answers as the answer from the potential answers or scored answers.). 
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.
Claim 19, Katz et al discloses the instructions executable by the processor (Fig. 7, 750,714,712) identify, based on the identified part of speech associated with each word, a class associated with the user query (Paragraph 29 “question grammar analyzer 210 
determine words utilized in the answer based at least in part on the identified class (paragraph 31 discloses matching grammatical properties of the answer and grammatical properties of the question, wherein the grammatical properties includes the class associated with the question by analyzing the words of the question via part of speech and categorizing such words in the classes. (paragraphs 28-30)).
Claim 20, Katz et al discloses 
a storage device that stores code (Fig. 7, label 750,714), the code being executable by the processor (Fig. 7, 750,714 is executable by label 712. Paragraph 60-70):
code that (Such language invokes 35 USC 112(f), hence incorporates the structure or apparatus as defined in the specification. Paragraph 37,40 of the specification defines the apparatus of the code or program instructions as a processor and storage device. Fig. 7, 712,714,750, Paragraph 60-70 of the prior art.) receives a user query (Fig. 2, 110,112, Fig. 8, 802, Paragraph 62-65 );
code that (Such language invokes 35 USC 112(f), hence incorporates the structure or apparatus as defined in the specification. Paragraph 37,40 of the specification defines the apparatus of the code or program instructions as a processor and storage device. Fig. 
code that (Such language invokes 35 USC 112(f), hence incorporates the structure or apparatus as defined in the specification. Paragraph 37,40 of the specification defines the apparatus of the code or program instructions as a processor and storage device. Fig. 7, 712,714,750, Paragraph 60-70 of the prior art.) determines, based at least in part on the syntactic aspects and regardless of whether a trained answer to the user query is available, an answer responsive to the user query (Paragraph 31 discloses “Next, answer grammatical property analyzer 220 of answer grammatical controller 128, analyzes search passages and answers 128 to determine the grammatical properties of each answer, analyzes whether the grammatical properties of each answer match the grammatical properties of the question, and assigns a score to each answer to rank the answer based on a percentage of grammatical properties of the answer that match the grammatical properties of focus of the question.” Paragraph 32 discloses “Thereafter, a property ranker 230 of answer grammatical controller 126 sorts scored answers 222 to assess a selection of top scoring answers and designates the selection of top scoring answers as ranked 232.” Paragraph 38 discloses the answer selector 260 outputs the selected answers, wherein such answers are top scoring answers processed by the property ranker (paragraph 32). Such selected answers are related to the ranked 
code that (Such language invokes 35 USC 112(f), hence incorporates the structure or apparatus as defined in the specification. Paragraph 37,40 of the specification defines the apparatus of the code or program instructions as a processor and storage device. Fig. 7, 712,714,750, Paragraph 60-70 of the prior art.) provides the answer (Fig. 2, label 260, Fig. 8, label 816, Fig. 7, label 720, paragraph 60,61 discloses the output device associated the information handling device, Fig. 2, label 120.).
Katz et al discloses the input question as a natural language (paragraph 18,19), but fails to disclose the user query is audible.
Aravamudan et al discloses a user input and answer system (Fig. 2), wherein the user inputs a sentence, wherein a sentence can be a question via speech (Fig. 2, label speech input.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Katz et al’s natural language input with a speech input as disclosed by Aravamudan et al so to provide hands free access to devices such as smart phones, hence enabling a user to receive answers to question or sentence or request, thus improving the user’s experience using a smart phone and speech recognition.

s 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US Publication No.: 20210117456) in view of Aravamudan et al (US Patent No.: 10121493), further in view of Louie et al (US Publication No.: 20180129737).
Claim 3, Katz et al discloses determining and providing an answer to a question (please see respective independent claim), but fails to disclose the determining the answer comprises determining a length of the answer based on additional context data.
Louie et al discloses a question and answer system comprising receiving a query with additional context data such as one or more filter parameters (Fig. 4, 405), wherein the length of the answer is based on the filter parameters (Fig. 4, label 425,420,430,470,445, paragraph 19). It would be obvious to one skilled in the art before the effective filing date of the application to modify a generated response as disclosed by Katz et al by adjusting the size of the response using filter parameters as disclosed by Louie et al so to improve the user’s experience using an query answers system by accommodating the user’s needs by preventing unfiltered and large amounts of unnecessary data in the response (paragraph 4).
Claim 13, Katz et al discloses the instructions executable by the processor (Fig. 7, 750,714,712) to determine and providing an answer to a question (please see respective independent claim), but fails to disclose the determining the answer comprises determining a length of the answer based on additional context data.
Louie et al discloses a question and answer system comprising receiving a query with additional context data such as one or more filter parameters (Fig. 4, 405), wherein the length of the answer is based on the filter parameters (Fig. 4, label 425,420,430,470,445, paragraph 19). It would be obvious to one skilled in the art before the effective filing date of the application to modify a generated response as disclosed by .

Allowable Subject Matter
Claims 4-5,14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655